Title: From George Washington to William Livingston, 3 July 1782
From: Washington, George
To: Livingston, William


                  
                     Sir
                     Head Quarters Newburgh July 3d 1782
                  
                  From the enclosed information of Captain Stevens, there is reason to apprehend the business of driving Cattle to the Enemy is carrying on with great artand assiduity—it would be a happy circumstance if the Villains concerned in it could be detected; I have therefore to propose to your Excellency that you will be pleased to  take such precautions as you shall judge best calculated to learn whether any such Cattle are passing in droves, or small parcels (for they may be divided on the road) to the Enemy.
                  If your Excellency should hear of them before they turn off towards New York, I think it would be adviseable to employ some trusty Man or Men to dog & follow them privately until the fact is ascertained, otherwise  it is to be feared, no positive proofs of the intention of the People engaged in this infamous trade, can be obtained.
                  I sincerely wish every practicable plan may be attempted for seizing the Cattle, apprehending & bringing to condign punishment the Men—as this would tend essentially to frustrate the insidious Schemes of our Enemys; as well as deter their other Agents from similar practices.  I have the honor to be With perfect respect Your Excellencys Most obedient Servant
                  
                     Go: Washington
                  
                  
                     P.s.  I am honord with your Excellencys Letter of the 24th June.
                  
                  
               